Citation Nr: 1232054	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  09-23 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma




THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to herbicide exposure.

2.  Entitlement to service connection for an innocently acquired psychiatric disorder, to include depression.




REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney




ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from February 1968 to September 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2008 and April 2009 rating decisions of the RO in St. Louis.  The case is now under the jurisdiction of the RO in Muskogee, Oklahoma.

The Board has reviewed the contents of the Veteran's Virtual VA file and found that the medical records contained in the file have been considered by the RO in the July 2012 supplemental statement of the case (SSOC). 

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that his currently diagnosed hypertension is related to his military service and, in particular, his exposure to herbicides such as Agent Orange while serving in Vietnam.  In support of his claim, he submitted an article that suggests that Veterans who were exposed to Agent Orange in the Republic of Vietnam may have an increased risk of developing hypertension.

Hypertension is not a disability that is presumed to be related to Agent Orange, but this does not prevent the Veteran from establishing a nexus on a direct basis.  

In the case of Combee v. Brown, 34 F. 3d 1039 (Fed Cir. 1994), the U.S. Court of Appeals for the Federal Circuit found that under the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, a claimant was not precluded from presenting proof of direct service connection between a disorder and exposure to Agent Orange, even if the disability in question was not among statutorily enumerated disorders which were presumed to be service related, as the presumption was not the sole method for showing causation.

Although the article alone is not sufficient to establish a nexus between the Veteran's service and his hypertension, it does provide the basis for undertaking additional development of the claim.  

In the present case, the Veteran's DD Form 214 shows that he served in the Marines and that he has Vietnam related medals; however there is no definitive evidence that he served in Vietnam to be afforded the presumption of Agent Orange exposure.  Hence, his personnel records must be obtained to verify his Vietnam service.  

If it can be established that the Veteran served in Vietnam during his period of service, then an examination and opinion should be obtained.  

Regarding the claimed psychiatric disorder, the Veteran indicated that he was treated at the VA community-based outpatient clinic from 1991 to 2007.  The earliest treatment records from this facility associated in the claims file are dated in 2005, but there is no documentation showing whether earlier records were requested.  It is clear from viewing these earlier records that the Veteran had been receiving ongoing treatment; therefore, any outstanding medical records must be associated with the claims file.

The records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to obtain copies of any outstanding VA clinical records from 1991 to 2005 that relate to treatment of the claimed psychiatric disorder.  Once secured, the records must be associated with the claims file.

2.  The RO also should obtain the Veteran's service personnel records in order to verify whether he had any service in the Republic of Vietnam.

3.  The RO then should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of claimed hypertension.

The claims folder should be made available to the examiner for review.  All appropriate testing should be performed. 

After examining the Veteran and reviewing the entire record, the VA examiner should provide an opinion as to whether it is at least as likely as not that any current hypertension had its clinical onset in service or otherwise is due to his exposure to herbicides while serving in the Republic of Vietnam. 

The examiner must provide the rationale for any opinion expressed.  

4.  After completing all indicated development, the RO should readjudicate the claims of service connection in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and attorney should be provided with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


